RULE 113. CRIMINAL CASE FILE AND DOCKET ENTRIES.


(A) The clerk of courts shall maintain the criminal case file for the court of common
pleas. The criminal case file shall contain all original records, papers, and orders filed in
the case, and copies of all court notices. These records, papers, orders, and copies
shall not be taken from the custody of the clerk of court without order of the court. Upon
request, the clerk shall provide copies at reasonable cost.

(B) The clerk of courts shall maintain a list of docket entries: a chronological list, in
electronic or written form, of documents and entries in the criminal case file and of all
proceedings in the case.

(C) The docket entries shall include at a minimum the following information:

       (1) the defendant’s name;

       (2) the names and addresses of all attorneys who have appeared or entered an
       appearance, the date of the entry of appearance, and the date of any withdrawal
       of appearance;

       (3) notations concerning all papers filed with the clerk, including all court notices,
       appearances, pleas, motions, orders, verdicts, findings and judgments, and
       sentencings, briefly showing the nature and title, if any, of each paper filed, writ
       issued, plea entered, and motion made, and the substance of each order or
       judgment of the court and of the returns showing execution of process;

       (4) notations concerning motions made orally or orders issued
       orally in the courtroom when directed by the court;

       (5) a notation of every judicial proceeding, continuance, and disposition;

       (6) a notation if the defendant was under the age of 18 at the time of the
       commission of the alleged offense and charged with one of the offenses
       excluded from the definition of “delinquent act” in paragraphs (2)(i), (2)(ii), and
       (2)(iii) of 42 Pa.C.S. § 6302;

       (7) the location of exhibits made part of the record during the proceedings; and

       (8) all other information required by Rules 114 and 576.

(D) If a judicial district has provided for electronic filing pursuant to Rule 576.1,
the criminal case file in which electronic filing has been utilized may be
maintained solely in an electronic format as long as copies of the documents
maintained in the criminal case file may be produced in a physical paper format.
COMMENT: This rule sets forth the mandatory contents of
the list of docket entries and the criminal case files. This is
not intended to be an exhaustive list of what is required to be
recorded in the docket entries. The judicial districts may
require additional information be recorded in a case or in all
cases.

The list of docket entries is a running record of all
information related to any action in a criminal case in the
court of common pleas of the clerk's county, such as dates
of filings, of orders, and of court proceedings. The clerk of
courts is required to make docket entries at the time the
information is made known to the clerk, and the practice in
some counties of creating the list of docket entries only if an
appeal is taken is inconsistent with this rule.

Nothing in this rule is intended to preclude the use of
automated or other electronic means for time stamping or
making docket entries.

This rule applies to all proceedings in the court of common
pleas at any stage of a criminal case.

The requirement in paragraph (C)(2) that all attorneys and
their addresses be recorded makes certain there is a record
of all attorneys who have appeared for any litigant in the
case. The requirement also ensures that attorneys are
served as required in Rules 114 and 576. See also Rule
576(B)(4) concerning certificates of service.

In those cases in which the attorney has authorized
receiving service by facsimile transmission or electronic
means, the docket entry required in paragraph (C)(2) must
include the facsimile number or electronic address.

Paragraph (C)(4) recognizes that occasionally disposition of
oral motions presented in open court should be reflected in
the docket, such as motions and orders related to omnibus
pretrial motions (Rule 578), motions for a mistrial (Rule 605),
motions for changes in bail (Rule 529), and oral motions for
extraordinary relief (Rule 704(B)).

Unexecuted search warrants are not public records, see
Rule 212(B), and therefore are not to be included in the
criminal case file nor are they to be docketed.



                               2
      NOTE: Former Rule 9024 adopted October 21, 1983,
      effective January 1, 1984; amended March 22, 1993,
      effective as to cases in which the determination of guilt
      occurs on or after January 1, 1994; renumbered Rule 9025
      June 2, 1994, effective September 1, 1994. New Rule 9024
      adopted June 2, 1994, effective September 1, 1994;
      renumbered Rule 113 and amended March 1, 2000,
      effective April 1, 2001; rescinded March 3, 2004 and
      replaced by Rule 114(C), effective July 1, 2004. New Rule
      113 adopted March 3, 2004, effective July 1, 2004; amended
      July 31, 2012, effective November 1, 2012; Comment
      revised October 22, 2013; effective January 1, 2014 [.] ;
      amended January 25, 2018, effective May 1, 2018.



*           *            *            *            *               *

COMMITTEE EXPLANATORY REPORTS:

Final Report explaining the provisions of the new rule published with
the Court's Order at 34 Pa.B. 1547 (March 20, 2004).

Final Report explaining the July 31, 2012 amendment adding new
paragraph (6) concerning defendants under the age of 18 published
with the Court’s Order at 42 Pa.B. 5333 (August 18, 2012).

Final Report explaining the October 22, 2013 revisions to the
Comment regarding the unexecuted search warrants published with
the Court’s Order at 43 Pa.B. 6649 (November 9, 2013).

Final Report explaining January 25, 2018 amendment providing for
maintenance of electronically filed documents published with the
Court’s Order at 48 Pa.B.      (    , 2018).




                                  3
RULE 114. ORDERS AND COURT NOTICES: FILING; SERVICE; AND DOCKET
          ENTRIES.

(A) Filing

       (1) All orders and court notices promptly shall be transmitted to the clerk of
       courts' office for filing. Upon receipt in the clerk of courts' office, the order or
       court notice promptly shall be time stamped with the date of receipt.

       (2) All orders and court notices promptly shall be placed in the criminal case file.

(B) Service

       (1) A copy of any order or court notice promptly shall be served on each party's
       attorney, or the party if unrepresented.

       (2) The clerk of courts shall serve the order or court notice, unless the president
       judge has promulgated a local rule designating service to be by the court or court
       administrator.

       (3) Methods of Service

       Except as otherwise provided in Chapter 5 concerning notice of the preliminary
       hearing, service shall be:

              (a) in writing by

                     (i)     personal delivery to the party's attorney or, if
                             unrepresented, the party; or

                     (ii)    personal delivery to the party's attorney's employee at the
                             attorney's office; or

                     (iii)   mailing a copy to the party's attorney or leaving a copy
                             for the attorney at the attorney's office; or

                     (iv)    in those judicial districts that maintain in the courthouse
                             assigned boxes for counsel to receive service, when counsel
                             has agreed to receive service by this method, leaving a copy
                             for the party's attorney in the box in the courthouse assigned
                             to the attorney for service; or

                     (v)     sending a copy to an unrepresented party by certified,
                             registered, or first class mail addressed to the party's place
                             of residence, business, or confinement; or



                                               4
                       (vi)    sending a copy by facsimile transmission or other
                               electronic means if the party's attorney, or the party if
                               unrepresented, has filed a written request for this method of
                               service as provided in paragraph (B)(3)(c); or

                       (vii)   delivery to the party's attorney, or the party if unrepresented,
                               by carrier service; or

             (b) orally in open court on the record.

             (c) A party’s attorney, or the party if unrepresented, may request to
             receive service of court orders or notices pursuant to this rule by facsimile
             transmission or other electronic means by

                       (i) filing a written request for this method of service in the case or
                       including a facsimile number or an electronic address on a prior
                       legal paper filed in the case; or

                       (ii) filing a written request for this method of service to be performed
                       in all cases, specifying a facsimile number or an electronic address
                       to which these orders and notices may be sent.

             The request for electronic service in all cases filed pursuant to paragraph
             (ii) may be rescinded at any time by the party’s attorney, or the party if
             unrepresented, by filing a written notice that service of orders and notices
             shall be accomplished as otherwise provided in this rule.

             (d) In a judicial district that permits electronic filing pursuant to Rule
             576.1, service of court orders or notices shall be made as provided in
             Rule 576.1(D)(2) and (H)(1).

(C) Docket Entries

      (1) Docket entries promptly shall be made.

      (2) The docket entries shall contain:

             (a) the date of receipt in the clerk's office of the order or court notice;

             (b) the date appearing on the order or court notice; and

             (c) the date of service of the order or court notice.

(D) Unified Practice

      Any local rule that is inconsistent with the provisions of this rule is prohibited,
      including any local rule requiring a party to file or serve orders or court notices.
                                                5
COMMENT: This rule was amended in 2004 to provide in
one rule the procedures for the filing and service of all
orders and court notices, and for making docket entries of
the date of receipt, date appearing on the order or notice,
and the date of service. This rule incorporates the
provisions of former Rule 113 (Notice of Court
Proceedings Requiring Defendant's Presence). But see
Rules 511, [540(F)(2)] 540(G)(2), and 542(G) for the
procedures for service of notice of a preliminary hearing,
which are different from the procedures in this rule.

Historically, some orders or court notices have been served
by the court administrator or by the court. Paragraph (B)(2)
permits the president judge to continue this practice by
designating either the court or the court administrator to
serve orders and court notices. When the president judge
makes such a designation, the designation must be in the
form of a local rule promulgated in compliance with Rule 105
(Local Rules) and Rule of Judicial Administration 103
(Procedures for Adoption, Filing, and Publishing Rules).

Paragraph (C)(2) requires three dates to be entered in the
list of docket entries with regard to the court's orders and
notices: the date of receipt of the order or notice; the date
appearing on the order or notice; and the date the order or
notice is served. The date of receipt is the date of filing
under these rules. Concerning appeal periods and entry of
orders, see Rule 720 (Post-Sentence Procedures; Appeal)
and Pa.R.A.P. 108 (Date of Entry of Orders).

Court notices, as used in this rule, are communications that
ordinarily are issued by a judge or the court administrator
concerning, for example, calendaring or scheduling,
including proceedings requiring the defendant's presence.

Although paragraph (B)(3)(a)(iv) permits the use of assigned
mailboxes for service under this rule, the Attorney General's
office never may be served by this method.

Paragraph (B)(3)(c) provides two methods for consenting to
the receipt of orders and notices electronically. The first
method, added to this rule in 2004, permits electronic service
on a case-by-case basis with an authorization for such
service required to be filed in each case. A facsimile number

                              6
or an electronic address set forth on letterhead is not
sufficient to authorize service by facsimile transmission or
other electronic means under paragraph (B)(3)(c)(i). The
authorization for service by facsimile transmission or other
electronic means under this rule is valid only for the duration
of the case. A separate authorization must be filed in each
case the party or attorney wants to receive documents by
this method of service.

The second method was added in 2010 to provide the option
of entering a “blanket consent” to electronic service in all
cases. It is expected that this would be utilized by those
offices that work frequently in the criminal justice system,
such as a district attorney’s office or public defender’s office,
or by a judicial district that has the capability, based upon the
availability of local technological resources, to accept a
general request from a party to receive court orders and
notices electronically. For example, a judicial district may
have a system for electronically scanning documents that
are stored on the courthouse computer system. In such a
situation, an office that is part of the system, such as the
District Attorney’s Office or the Public Defender’s Office,
could consent to the receipt of all court orders and notices
generally. As with service under paragraph (B)(3)(c)(i), a
facsimile number or an electronic address set forth on
letterhead is not sufficient to authorize service by facsimile
transmission or other electronic means under paragraph
(B)(3)(c)(ii). This consent may be rescinded as provided in
paragraph (B)(3)(c).

Nothing in this rule is intended to preclude the use of
automated or other electronic means for the transmission of
the orders or court notices between the judge, court
administrator, and clerk of courts, or for time stamping or
making docket entries.

Nothing in this rule is intended to preclude a judicial district
from utilizing the United States Postal Service’s return
receipt electronic option, or any similar service that
electronically provides a return receipt, when using certified
mail, return receipt requested.

Under the post-sentence motion procedures, the clerk of
courts must comply with this rule after entering an order
denying a post-sentence motion by operation of law. See
Rule 720(B)(3)(c).

                                7
This rule makes it clear that the procedures for filing and
service, and making docket entries, are mandatory and may
not be modified by local rule.

Paragraph (D), titled "Unified Practice," emphasizes that
local rules must not conflict with the statewide rules.
Although this prohibition on local rules that are inconsistent
with the statewide rules applies to all Criminal Rules through
Rule 105 (Local Rules) and Rule of Judicial
Administration 103 (Procedures for Adoption, Filing, and
Publishing Rules), the reference to the specific prohibitions
is included because these types of local rules have been
identified by practitioners as creating significant impediments
to the statewide practice of law within the unified judicial
system. See the first paragraph of the [Rule 105 Comment]
Note to Pa.R.J.A. No. 103. The term "local rule" includes
every rule, regulation, directive, policy, custom, usage, form
or order of general application. See [Rule 105(A)] Pa.R.J.A.
No. 103(d)(1).

For the definition of "carrier service," see Rule 103.

See Rule 103 for the definitions of “clerk of courts” and
“court administrator.”

See Rule 113 (Criminal Case File and Docket Entries) for
the requirements concerning the contents of the criminal
case file and the minimum information to be included in the
docket entries.


NOTE: Formerly Rule 9024, adopted October 21, 1983,
effective January 1, 1984; amended March 22, 1993,
effective as to cases in which the determination of guilt
occurs on or after January 1, 1994; renumbered Rule
9025 and Comment revised June 2, 1994, effective
September 1, 1994; renumbered Rule 114 and Comment
revised March 1, 2000, effective April 1, 2001; amended
March 3, 2004, effective July 1, 2004; amended August
24, 2004, effective August 1, 2005; amended July 20,
2006, effective September 1, 2006; Comment revised
September 18, 2008, effective February 1, 2009; amended
December 6, 2010, effective February 1, 2011 [.] ;
amended January 25, 2018, effective May 1, 2018.



                               8
*           *            *            *            *               *


COMMITTEE EXPLANATORY REPORTS:

Final Report explaining the March 22, 1993 amendments published
with the Court's Order at 23 Pa.B. 1699 (April 10, 1993).

Report explaining the June 2, 1994 rule changes published at 23
Pa.B. 5008 (October 23, 1993).

Final Report explaining the March 1, 2000 reorganization and
renumbering of the rules published with the Court’s Order at 30
Pa.B. 1478 (March 18, 2000).

Final Report explaining the March 3, 2004 rule changes concerning
filing and service, making docket entries, and orders and court
notices published with the Court's Order at 34 Pa.B. 1561 (March 20,
2004).

Final Report explaining the August 24, 2004 changes concerning
notice of preliminary hearing published with the Court’s Order at 34
Pa.B. 5025 (September 11, 2004).

Final Report explaining the July 20, 2006 deletion of “manner of
service” from paragraph (C)(2)(c) published with the Court’s Order
at 36 Pa.B. 4173 (August 5, 2006).

Final Report explaining the September 18, 2008 revision of the
Comment concerning the United States Postal Service's return
receipt electronic option published with the Court’s Order at 38
Pa.B. 5428 (October 4, 2008).

Final Report explaining the December 6, 2010 amendment
concerning consent to electronic service published with the Court’s
Order at 40 Pa.B. 7336 (December 25, 2010).

Final Report explaining January 25, 2018 amendments for service
where a court has adopted electronic filing published with the
Court’s Order at 48 Pa.B.     (   , 2018).




                                  9
RULE 576. FILING AND SERVICE BY PARTIES.

(A) FILING

     (1) All written motions and any written answers, and any notices or documents
     for which filing is required, shall be filed with the clerk of courts.

     (2) Filing shall be [by]:

             (a) by personal delivery to the clerk of courts; [or]

             (b) by mail addressed to the clerk of courts. Except as provided by law,
             filing by mail shall be timely only when actually received by the clerk of
             courts within the time fixed for filing [.] ; or,

             (c) in a judicial district that permits electronic filing pursuant to Rule
             576.1, as provided in Rule 576.1(E).

     (3) The clerk of courts shall accept all written motions, answers, notices, or
     documents presented for filing. When a document, which is filed pursuant to
     paragraph (A)(1), is received by the clerk of courts, the clerk shall time stamp it
     with the date of receipt and make a docket entry reflecting the date of receipt,
     and promptly shall place the document in the criminal case file.

     (4) In any case in which a defendant is represented by an attorney, if the
     defendant submits for filing a written motion, notice, or document that has not
     been signed by the defendant's attorney, the clerk of courts shall accept it for
     filing, time stamp it with the date of receipt and make a docket entry reflecting the
     date of receipt, and place the document in the criminal case file. A copy of the
     time stamped document shall be forwarded to the defendant's attorney and the
     attorney for the Commonwealth within 10 days of receipt.

     (5) If a defendant submits a document pro se to a judge without filing it with the
     clerk of courts, and the document requests some form of cognizable legal relief,
     the judge promptly shall forward the document to the clerk of courts for filing and
     processing in accordance with this rule.

     (6) Unified Practice

     Any local rule that is inconsistent with the provisions of this rule is prohibited,
     including any local rule requiring that a document has to be presented in person
     before filing or requiring review by a court or court administrator before a
     document may be filed.




                                            10
(B) SERVICE

     (1) All written motions and any written answers, and notices or documents for
     which filing is required, shall be served upon each party and the court
     administrator concurrently with filing.

     (2) Service on the parties shall be by:

           (a) personal delivery of a copy to a party's attorney, or the party if
           unrepresented; or

           (b) personal delivery of a copy to the party's attorney's employee at the
           attorney's office; or

           (c) mailing a copy to a party's attorney or leaving a copy for the attorney
           at the attorney's office; or

           (d) in those judicial districts that maintain in the courthouse assigned
           boxes for counsel to receive service, when counsel has agreed to receive
           service by this method, leaving a copy for the attorney in the attorney's
           box; or

           (e) sending a copy to an unrepresented party by certified, registered, or
           first class mail addressed to the party's place of residence, business, or
           confinement; or

           (f) sending a copy by facsimile transmission or other electronic means if
           the party's attorney, or the party if unrepresented, has made a written
           request for this method of service for the document; or

           (g) delivery to the party's attorney, or the party if unrepresented, by carrier
           service.

     (3) Service on the court administrator shall be by:

           (a) mailing a copy to the court administrator; or

           (b) in those judicial districts that maintain in the courthouse assigned
           boxes for the court administrator to receive service, leaving a copy for the
           court administrator in the court administrator's box; or

           (c) leaving a copy for the court administrator at the court administrator's
           office; or




                                          11
              (d) sending a copy to the court administrator by facsimile transmission or
              other electronic means if authorized by local rule; or

              (e) delivery to the court administrator by carrier service.

       (4) Certificate of Service

              (a) All documents that are filed and served pursuant to this rule shall
              include a certificate of service.

              (b) The certificate of service shall be in substantially the form set forth in
              the Comment, signed by the party's attorney, or the party if unrepresented,
              and shall include the date and manner of service, and the names,
              addresses, and phone numbers of the persons served.

       (5) In a judicial district that permits electronic filing pursuant to Rule 576.1,
       service shall be made as provided in Rule 576.1(D)(2) and (H)(1).

(C) Any non-party requesting relief from the court in a case shall file the motion with the
clerk of courts as provided in paragraph (A), and serve the defendant's attorney, or the
defendant if unrepresented, the attorney for the Commonwealth, and the court
administrator as provided in paragraph (B).


              COMMENT: For the procedures for electronic filing and
              service as a local option, see Rule 576.1.

              Paragraph (A)(1) requires the filing of all written motions and
              answers. The provision also applies to notices and other
              documents only if filing is required by some other rule or
              provision of law. See, e.g., the notice of withdrawal of
              charges provisions in Rule 561 (Withdrawal of Charges by
              Attorney for the Commonwealth), the notice of alibi defense
              and notice of insanity defense or mental infirmity defense
              provisions in Rule 573 (Pretrial Discovery and Inspection),
              the notice that offenses or defendants will be tried together
              provisions in Rule 582 (Joinder -- Trial of Separate
              Indictments or Informations), the notice of aggravating
              circumstances provisions in Rule 802 (Notice of Aggravating
              Circumstances), and the notice of challenge to a guilty plea
              provisions in Municipal Court cases in Rule 1007 (Challenge
              to Guilty Plea).

              When a motion, notice, document, or answer is presented
              for filing pursuant to paragraph (A)(1), the clerk of courts
              must accept it for filing even if the motion, notice, document,

                                            12
or answer does not comply with a rule or statute or appears
to be untimely filed. It is suggested that the judicial district
implement procedures to inform the filing party when a
document is not in compliance with these rules or a local rule
so the party may correct the problem.

See Commonwealth v. Jones, [549 Pa. 58,] 700 A.2d 423
(Pa. 1997); and Commonwealth v. Little, 716 A.2d 1287 (Pa.
Super. 1998) concerning the timeliness of filings by
prisoners proceeding pro se (the "prisoner mailbox rule").

The 2004 amendments to paragraph (A)(4) modified the
procedure by which the clerks of courts handle filings by
represented defendants when the defendant's attorney has
not signed the document being filed by the defendant. As
amended, paragraph (A)(4) requires, in all cases in which a
represented defendant files a document, that the clerk of
courts make a docket entry of the defendant's filing and
place the document in the criminal case file, and then
forward a copy of the document to both the attorney of
record and the attorney for the Commonwealth. See
Commonwealth v. Castro, 766 A.2d 1283 (Pa. Super. 2001).
Compare Pa.R.A.P. 3304 (Hybrid Representation). The
requirement that the clerk time stamp and make docket
entries of the filings in these cases only serves to provide a
record of the filing, and does not trigger any deadline nor
require any response. See Rules 120 (Attorneys --
Appearance and Withdrawals) and 122 (Assignment of
Counsel) concerning the duration of counsel's obligation
under the rules.

Paragraph (A)(4) only applies to cases in which the
defendant is represented by counsel, not cases in which the
defendant is proceeding pro se.

The purpose of paragraph (A)(5) is to ensure documents
raising cognizable legal issues submitted to the judge are
transmitted to the clerk of courts, and does not relieve the
defendant from complying with the other requirements of the
rules. When a document is forwarded to the clerk from a
judge, if the defendant is unrepresented, the clerk is to
proceed as provided in paragraph (A)(3) and the defendant
is to be treated like any other party. If the defendant is
represented, the clerk is to proceed pursuant to paragraph
(A)(4).



                              13
Paragraph (A)(6), titled "Unified Practice," was added in
2004 to emphasize that local rules must not conflict with the
statewide rules. Although this prohibition on local rules that
are inconsistent with the statewide rules applies to all
Criminal Rules through Rule 105 (Local Rules) and Rule of
Judicial Administration 103 (Procedures for Adoption,
Filing, and Publishing Rules), the reference to the specific
prohibitions is included because these types of local rules
have been identified by practitioners as creating significant
impediments to the statewide practice of law within the
unified judicial system. See the first paragraph of the [Rule
105 Comment] Note to Pa.R.J.A. No. 103. The term "local
rule" includes every rule, regulation, directive, policy,
custom, usage, form or order of general application. See
[Rule 105(A)] Pa.R.J.A. No. 103(d)(1).

Any local rule that requires personal appearance in addition
to filing with the clerk of courts is inconsistent with this rule.

See Rule 113 (Criminal Case File and Docket Entries) for
the requirements concerning the contents of the criminal
case file and the minimum information to be included in the
docket entries.

Paragraph (B)(1) requires that, concurrently with filing, the
party must serve a copy on the court administrator. This
requirement provides flexibility to accommodate the various
practices for scheduling. However, it is not intended to
replace the requirement that the party must file with the clerk
of courts.

When a judge is assigned to a case, in addition to the
requirements of paragraph (B)(1), it is suggested counsel
send the judge a courtesy copy of any filings.

Under any system of scheduling, once a hearing or
argument is scheduled, the court or court administrator must
give notice of the hearing or argument to the parties, and a
copy of the notice must be filed in the criminal case file and a
docket entry made. See Rule 114(C)(2).

Although paragraph (B)(2)(d) permits the use of assigned
mailboxes for service under this rule, the Attorney General's
office never may be served by this method.




                                14
A facsimile number or an electronic address set forth on
letterhead is not sufficient to authorize service by facsimile
transmission or other electronic means under paragraph
(B)(2)(f). The authorization for service by facsimile
transmission or other electronic means under this rule is
document specific and only valid for an individual document.
Counsel will have to renew the authorization for each
document.

Nothing in this rule is intended to preclude a judicial district
from utilizing the United States Postal Service’s return
receipt electronic option, or any similar service that
electronically provides a return receipt, when using certified
mail, return receipt requested.

For the definition of "carrier service," see Rule 103.

Paragraph (B)(4) requires the filing party to include with the
document filed a certificate of service. The certificate of
service should be in substantially the following form:

          I hereby certify that I am this day serving
   upon the persons and in the manner indicated
   below. The manner of service satisfies the
   requirements of Pa.R.Crim.P. 575.

   Service by first class mail addressed as follows:

   (NAME)             (717) 787-0000
   Deputy Attorney General
   Office of the Attorney General
   16 Floor Strawberry Square
   Harrisburg, PA 17120
      (Attorney for the Commonwealth)


   Service in person as follows:

   (NAME)             (717) 240-0000
   Assistant District Attorney
   Cumberland County Courthouse
   Carlisle, PA
      (Attorney for the Commonwealth)


   Service by leaving a copy at the office of:

                               15
   (NAME)           (717) 240-0000
   Court Administrator
   Cumberland County Courthouse
   Carlisle, PA


   Service by certified mail, return receipt requested,
   as follows:

   (NAME)          (no phone)
   Drawer 00000000
   Camp Hill, PA


   Service by electronic means addressed as follows:

   (NAME)            (717) 545-0000
   000 Magnolia Ave, Suite A
   Harrisburg, PA 17122
   email address: johndoe@hotmail.com
      (Attorney for the Defendant)


   Dated:


   (S)
   (NAME), Esq. (Attorney Registration No. 00000)


Under 18 Pa.C.S. § 4904 (unsworn falsification to
authorities), a knowingly false certificate of service
constitutes a misdemeanor of the second degree.

See Rule 451 (Service) for the procedures for service in
summary cases.

See Rule 114 (Orders and Court Notices: Filing, Service,
and Docket Entries) for the requirements for docketing and
service of court orders and notices.

See Rule 103 (Definitions) for the definitions of court
administrator, clerk of courts, and motion[s].


NOTE: Former Rule 9022 adopted October 21, 1983,
                               16
      effective January 1, 1984; amended March 22, 1993,
      effective January 1, 1994; amended July 9, 1996, effective
      September 1, 1996; renumbered Rule 576 and amended
      March 1, 2000, effective April 1, 2001. Former Rule 9023
      adopted October 21, 1983, effective January 1, 1984;
      amended June 2, 1994, effective September 1, 1994;
      renumbered Rule 577 and amended March 1, 2000,
      effective April 1, 2001; rescinded March 2, 2004, effective
      July 1, 2004. Rules 576 and 577 combined and amended
      March 3, 2004, effective July 1, 2004, Comment revised
      June 4, 2004, effective November 1, 2004; Comment revised
      September 18, 2008, effective February 1, 2009; Comment
      revised September 21, 2012, effective November 1, 2012 [.]
      ; amended January 25, 2018, effective             , 2018.


*           *            *             *           *                *

COMMITTEE EXPLANATORY REPORTS:

Final Report explaining the March 22, 1993 amendments to former
Rule 9022 published with the Court's Order at 23 Pa.B. 1699 (April
10, 1993).

Report explaining the June 2, 1994 amendments to former Rule
9023 published at 23 Pa.B. 5008 (October 23, 1993).

Final Report explaining the July 9, 1996 amendments to former
Rule 9022 published with the Court's Order at 26 Pa.B. 3532 (July
27, 1996).

Final Report explaining the March 1, 2000 reorganization and
renumbering of the rules published with the Court’s Order at 30
Pa.B. 1478 (March 18, 2000).

Final Report explaining the March 3, 2004 changes amending and
combining Rule 576 with former Rule 577 published with the
Court's Order at 34 Pa.B. 1561 (March 20, 2004).

Final Report explaining the September 18, 2008 revision of the
Comment concerning the United States Postal Service's return
receipt electronic option published with the Court’s Order at 38
Pa.B. 5428 (October 4, 2008).

Final Report explaining the September 21, 2012 revision of the

                                  17
Comment correcting a typographical error in the thirteenth
paragraph published with the Court’s Order at 42 Pa.B. 6247
(October 6, 2012).

Final Report explaining the January 25, 2018 amendment regarding
electronic filing and service pursuant to Rule 576.1 published with
the Court’s Order at 48 Pa.B.    (         , 2018).




                                 18
                              (This is an entirely new rule.)


RULE 576.1. ELECTRONIC FILING AND SERVICE OF LEGAL PAPERS.

(A) The president judge of a judicial district by local rule promulgated pursuant to Rule
105 and Rule of Judicial Administration 103 may authorize electronic filing of legal
papers with the clerk of courts in cases in the courts of common pleas and in the
Philadelphia Municipal Court through the statewide electronic filing system as provided
in this rule.

(B) Local Rule

      (1) The local rule required under this rule shall include the following provisions:

             (a) subject to the provisions in paragraph (B)(4), a statement that the
             electronic filing system is permissive and specify the legal papers subject
             to the rule, but in no case shall legal papers prohibited from being filed
             electronically by this rule be permitted to be filed electronically;

             (b) a provision for the procedures to ensure that any party who declines to
             participate in the system, or who is unable to electronically file or accept
             service of legal papers which were filed electronically, or who is otherwise
             unable to access the system, at a minimum, shall be able to file legal
             papers in a physical paper format and be served legal papers in a physical
             format which were electronically filed;

             (c) any additional provisions as the court may deem necessary to provide
             a full and complete procedure for the use of the system within the judicial
             district; and

             (d) a notation that the Administrative Office of Pennsylvania Courts and
             the judicial district have agreed upon an implementation plan for PACFile
             in the judicial district.

      (2) Any judicial district that authorized electronic filing for a period of two years
      thereafter may amend their local rule, subject to the requirements of Rule 105
      and Rule of Judicial Administration 103, to make participation in electronic filing
      mandatory.

(C) As used in this rule, the following words shall have the following meanings:



                                            19
       “electronic filing,” the electronic submission of legal papers by means other than
       facsimile transmission and the acceptance of the document by the clerk of
       courts;

       “filing party,” an attorney, defendant, or other person who files a legal paper by
       means of electronic filing;

       “legal paper,” a pleading or other submission to the court, including motions,
       answers, notices, or other documents, of which filing is required or permitted,
       including orders, exhibits, and attachments, but excluding

              (1) applications for search warrants,

              (2) applications for arrest warrants,

              (3) any grand jury materials, except the indicting grand jury indictment or
              the investigating grand jury presentment,

              (4) submissions filed ex parte as authorized by law, and

              (5) submissions filed or authorized to be filed under seal;

       “original document,” a legal paper filed electronically shall be deemed the original
       document, but copies of exhibits electronically filed do not constitute the original
       of the exhibit for evidentiary purposes; and

       “the system,” the PACFile electronic filing system, developed and administered
       by the Administrative Office of Pennsylvania Courts, is the exclusive system for
       electronic filing.

(D) Participation

       (1) The system shall permit attorneys and defendants proceeding without
       counsel to file electronically.

              (a) In order to participate in the system, an attorney shall establish an
              account in the system by procedures established by the Administrative
              Office of Pennsylvania Courts.

              (b) A defendant who is proceeding without counsel shall be permitted to
              utilize the system through an authorization process established by the
              Administrative Office of Pennsylvania Courts.


                                             20
       (2) Establishment of an account by an attorney or authorization by a defendant
       proceeding without counsel in the system shall constitute consent to participate
       in electronic filing, including acceptance of service electronically of any document
       filed on the system in any judicial district that permits electronic filing.

       (3) An attorney or defendant participating in the system is permitted to file a legal
       paper either in an electronic format or in a physical paper format. Service upon
       an attorney or defendant participating in the system shall be done electronically.

(E) Filing

       (1) When a legal paper is to be electronically filed, it shall be submitted to the
       system at the Unified Judicial System web portal at http://ujsportal.pacourts.us, in
       accordance with this rule, any local rule adopted pursuant to this rule, and any
       filing instructions as may be otherwise provided at the web portal site.

       (2) Electronic filings may be submitted at any time, except during times of
       periodic maintenance. The electronic submission must be completed by 11:59:59
       p.m. EST/EDT to be considered filed that day.

       (3) The time and date on which a legal paper is submitted to the system shall be
       recorded by the system. The system shall provide an acknowledgement to the
       filing party that the legal paper has been submitted.

       (4) The time and date on which the legal paper is accepted by the clerk of courts
       office also shall be recorded by the system. The system shall provide an
       acknowledgement to the filing party that the legal paper has been accepted.

       (5) A legal paper shall be considered filed upon submission of the legal paper to
       the system and acceptance of the filing by the clerk of courts. If the clerk of
       courts determines that the requirements for filing have been met, the time and
       date of filing shall be the time and date that the legal paper was submitted to the
       system. If the clerk of courts finds that the requirements for filing are not met, the
       clerk may reject the filing.

       (6) A filing party shall be responsible for any delay, disruption, and interruption of
       the electronic signals and legibility of the document electronically filed, except
       when caused by the failure of the system's website.

       (7) The system shall attribute the filing of an electronic legal paper to the party
       whose account is used to log onto the system and file the legal paper.



                                             21
      (8) Legal papers shall be presented for filing in portable document format
      (“.pdf”).

      (9) All legal papers electronically filed shall be maintained and retained by the
      clerk of courts in an electronic format. Neither the clerk of courts nor the court is
      required to maintain in a physical paper format any legal paper filed electronically
      as provided in this rule.

      (10) Any legal paper submitted for filing to the clerk of courts in a physical paper
      format shall be accepted by the clerk of courts in that format and shall be
      retained by the clerk of courts as may be required by applicable rules of court
      and record retention policies. The clerk of courts shall convert such legal paper in
      a physical paper format to .pdf and add it to the system. However, those
      submissions that are excluded from the definition of “legal paper” under
      paragraph (C) shall not be converted and added to the system.

      (11) No legal paper that complies with the Pennsylvania Rules of Criminal
      Procedure shall be refused for filing by the clerk of courts or the electronic filing
      system based upon a requirement of a local rule or local administrative
      procedure or practice pertaining to the electronic filing of legal papers.

(F) Signature

      (1) Except as provided in paragraph (F)(3), an electronic signature of the filer as
      provided for in the system is permitted on electronic filings in the following form:
      /S/ John L. Doe.

      (2) The electronic filing of a motion or answer that includes an electronic
      signature constitutes a certification pursuant to Pa.R.Crim.P. 575 that the filing
      party or attorney has read the legal paper, that to the best of the filing party’s or
      attorney’s knowledge, information and belief there is good ground to support the
      motion or answer, and that it is not interposed for delay.

      (3) Any motion that, pursuant to Rule 575(A)(2)(g), avers facts not of record and
      requiring a sworn affidavit must be created in a physical paper form, have a
      physical signature placed on it, and then be converted into a .pdf before it may
      be electronically filed.

      (4) The original of a sworn or verified legal paper that is an electronic filing or is
      contained within an electronic filing shall be maintained by the electronic filer in
      either electronic or paper format and made available upon direction of the court
      or reasonable request of the signatory or opposing party.


                                             22
(G) The court by local rule shall provide for the maintenance by the clerk of courts of an
electronic file only, or of such electronic and physical paper format files as set forth in
the local rule. Those legal papers that are not permitted to be electronically filed
pursuant to paragraph (C) shall be maintained in a physical paper format only.

(H) Service

       (1) Upon the submission of a legal paper for electronic filing, the system shall
       provide an electronic notification to other parties and attorneys to the case who
       are participating in electronic filing that the legal paper has been submitted. This
       notification upon submission shall satisfy the service requirements of Rules
       114(B) and 576(B) on any attorney or party who has established a system
       account.

       (2) Upon the acceptance by the clerk of courts office of a legal paper for
       electronic filing, the system shall provide an electronic notification to other parties
       and attorneys to the case who are participating in electronic filing that the legal
       paper has been accepted.

       (3) Service of electronic filings on any attorney or party who has not established
       a UJS web portal account or who is unable to file or receive legal papers
       electronically or otherwise unable to access the system shall be made by the
       procedures provided under Rules 114(B) and 576(B).


              COMMENT: This rule, adopted in 2018, permits as a local
              practice the electronic filing of legal papers. This rule does
              not require the implementation of electronic filing by a local
              court. To provide a uniform system for electronic filing, the
              Administrative Office of Pennsylvania Courts has developed
              the PACFile electronic filing system. This is the only
              authorized system for electronic filing of legal documents in
              criminal court cases in the courts of common pleas and
              Philadelphia Municipal Court.

              Paragraph (B) requires that a judicial district that desires to
              participate in the electronic filing system must adopt a local
              rule to that effect. As part of the initial “opting into” electronic
              filing, this local rule must provide that participation is
              voluntary. Once a judicial district has allowed electronic
              filing for two years, participation may be made mandatory.
              Paragraph (B)(1)(b) requires that all judicial districts in which
              electronic filing is allowed must make accommodations for

                                              23
those parties who are unable to participate. In no event shall
access to the court filing be precluded solely on the basis of
participation in the electronic filing system.

This rule is applicable to cases in courts of record. See Rule
103 for the definition of a “court.”

The UJS Portal contains other automated services beside
PACFile. There may be circumstances when an attorney,
who has registered as a user on another service of the UJS
Portal, may have an established account that would be
usable for PACFile. Any questions about the requirements
of registration or accessibility to PACFile should be referred
to the Administrative Office of Pennsylvania Courts.

The system permits a user to designate other users as
proxies on individual cases. These proxies all receive notice
of any filing in the case. It is anticipated that offices such as
those of a district attorney or public defender would be able
to establish general user accounts with particular attorneys
assigned and their supervisors or back-ups listed as proxies
in individual cases.

An attorney is responsible for the actions of other individuals
whom the attorney authorizes to use the attorney’s account.

The local rule required by this rule must conform to the
requirements of Rule 105 (Local Rules) and Rule of Judicial
Administration 103 (Procedures for Adoption, Filing, and
Publishing Rules).

A file in physical paper format is not required by this rule. If
the local rule requires a file in physical paper format, the
requirement may extend to all cases or only to certain
specified cases. For example, the court may require files in
physical paper format for cases listed for trial or scheduled
for argument while maintaining only electronic files for all
other cases.

Upon submission of the electronic filing of a legal paper, the
electronic filing system shall automatically send notice of the
filing to all parties who have agreed to service by electronic
transmission or whose e-mail address is included on an

                               24
appearance or prior legal paper filed in connection with the
case. If the electronic filing system sends notice of such
filing, the party filing the legal paper only need serve those
parties who are not served by the electronic filing system. An
electronic mail address set forth on letterhead is not a
sufficient basis under this rule to permit electronic service of
legal papers.

Nothing in this rule is intended to prohibit the use of
advanced communication technology to submit an
application for search warrant as provided in Rule 203(A) or
to submit an application for an arrest warrant using
advanced communications technology as provided in Rule
513(B)(1).

In addition to the filing fees now applicable, an online
payment convenience fee for use of the PACFile system
may be imposed. See 204 Pa. Code § 207.3.

See Rule 114(B) providing for the clerk of courts to serve
orders and court notices by facsimile transmission or other
means.

Legal papers filed electronically should be consistent with
the formatting requirements of Rule 575(C).

See Rule 576 (B) governing service of motions and any
written answers, and any notices or documents for which
filing is required by facsimile transmission or other means.

See Rule 1002, for the applicability of this rule to summary
cases filed in the Philadelphia Municipal Court.


NOTE: New Rule 576.1 adopted January 25, 2018,
effective May 1, 2018.




                              25
*           *            *             *           *            *

COMMITTEE EXPLANATORY REPORTS:

Final Report explaining new Rule 576.1 providing for electronic
filing published with the Court’s Order at 48 Pa.B.   (    , 2018).




                                  26